NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 15 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ARTEM KOSHKALDA, individually and               No.    19-56187
as sole Shareholder and Transferee of ART,
LLC,                                            D.C. No. 2:18-cv-05087-FMO-
                                                AGR
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

SEIKO EPSON CORPORATION; et al.,

                Defendants-Appellees,

and

E. LYNN SCHOENMANN,

                Trustee.

                    Appeal from the United States District Court
                        for the Central District of California
                   Fernando M. Olguin, District Judge, Presiding

                           Submitted September 8, 2020**

Before:      TASHIMA, SILVERMAN, and OWENS, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Artem Koshkalda appeals pro se from the district court’s orders denying his

motions to set aside his voluntary dismissal of this action. We have jurisdiction

under 28 U.S.C. § 1291. We review for an abuse of discretion the district court’s

ruling on motions brought under Federal Rule of Civil Procedure 60(b). Valdivia

v. Schwarzenegger, 599 F.3d 984, 988 (9th Cir. 2010). We affirm.

      The district court did not abuse its discretion in denying Koshkalda’s Rule

60(b) motions to set aside the bankruptcy trustee’s voluntary dismissal of this

action because Koshkalda presented no basis for such relief. See Fed. R. Civ. P.

60(b); United States v. Alpine Land & Reservoir Co., 984 F.2d 1047, 1049 (9th

Cir. 1993) (explaining that Rule 60(b)(6) relief has been used “sparingly” and

requires “extraordinary circumstances”).

      We do not consider Koshkalda’s contentions challenging rulings in his

bankruptcy case because such a challenge is outside the scope of this appeal.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                      19-56187